Citation Nr: 0822881	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-16 705	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for bilateral hip 
strain.  

2.	Entitlement to an initial compensable rating for 
eustachian tube disfunction.  

3.  Entitlement to an increased rating for a lumbar strain, 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years until his 
retirement in December 2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in April 2008.  

Issues 1 and 2 on the title page will be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDING OF FACT

At the hearing in April 2008, and in a prior writing, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the appellant that a withdrawal of 
the issue of an increased rating for a lumbosacral strain was 
desired.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal as to the 
issue of an increased rating for a lumbosacral strain by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant at 
the personal hearing and in a prior writing, has withdrawn 
the appeal as to the issue of the increased rating for a 
lumbosacral strain and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to that 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issue and it is dismissed.


ORDER

The appeal is dismissed as to the issue of an increased 
rating for lumbosacral strain.


REMAND

The veteran seeks service connection for bilateral hip 
strain.  It is noted that there was some hip pathology 
treated during service.  The veteran had complains of pain in 
August 2004, but findings were essentially normal.  He has 
continued to complain of pain, and as the examination was 
conducted prior to separation, a comprehensive examination, 
with nexus opinion as indicated, seems in order in this case.  
The veteran has testified that he sustained injuries of his 
hips in two motor vehicle accidents in which he was involved 
in 1996 and 1999.  He stated that he has had symptoms of hip 
pain since that time.  Such lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when 
either a lay person is competent to identify the medical 
condition; the lay person is reporting a contemporaneous 
medical diagnosis, or where lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

Regarding the veteran's claim for a compensable evaluation 
for eustachian tube dysfunction, the veteran has testified 
that he has complaints of dizziness that he attributes this 
to his eustachian tube disorder.  This disorder was diagnosed 
by VA prior to the veteran's discharge from service in August 
2004.  On examination by VA in June 2007 the examiner 
indicted doubt regarding whether the veteran currently 
manifested a patulous eustachian tube, the disability for 
which service connection was established.  Where there is a 
wide diversity of medical opinion, an additional examination 
should be performed.  Cousino v. Derwinski, 1 Vet. App. 536 
(1991).  Under these circumstances, the Board believes that 
further evaluation is necessary.  

Finally, during the appeal, the case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) was decided.  It concerns 
information that must be provided in increased rating cases.  
Such notice should be provided as indicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should provide notice 
pursuant to Vazquez-Flores, supra.  
Notice should contain information 
needed to support an increased rating 
under the applicable provisions and a 
notice to provide data as to how the 
disability affects employment.

2.  The RO/AMC should arrange for the 
veteran to undergo appropriate evaluations 
by physicians to ascertain the specific 
nature of any hip or eustachian tube 
disorders.  The examiners should be 
requested to render opinions regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any currently demonstrated hip or 
eustachian tube disorder are related to 
service.  The claims folder should be made 
available for review in connection with 
this examination.  The examiner should 
provide complete rationale for all 
conclusions reached.  If it is determined 
that no hip pathology is present that 
should specifically set forth.  It should 
be indicated whether any eustachian tube 
disorder found would cause dizziness, 
defective hearing or any other 
identifiable disability.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable the veteran 
and his representative, should be provided 
with a supplemental statement of the case 
(SSOC) that addresses all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered.  The veteran and 
his representative should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


